Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00632-CV

                         IN RE KOHL’S DEPARTMENT STORES, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: September 25, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 18, 2013, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. See May v. Lawrence, 751 S.W.2d 678, 679 (Tex. App.—Tyler 1988, orig.

proceeding); Employers Mut. Cas. Co. v. Street, 707 S.W.2d 277, 279 (Tex. App.—Fort Worth

1986, orig. proceeding). Accordingly, the petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).


                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2012-CI-12034, styled Steve E. Sosa and Lydia Sosa v. Kohl’s Department
Stores, Inc. and Kellermeyer Building Services, LLC, pending in the 408th Judicial District Court, Bexar County,
Texas, the Honorable Barbara Hanson Nellermoe presiding.